In contracts for the sale of lands, by which one agrees to purchase and the other to convey, the undertakings of the respective parties are always dependant, unless a contrary intimation clearly appear.
The seller ought not to be compelled to part with his land without receiving the consideraiion, nor ihe purchaser to part with his money without an equivalent in return.
If either vendor or vendee wishes to compel the other to fulfil his contract, he must make his part of the agreement precedent.
The time fixed for performance is deemed the essence of the contract ; and if ihe seller is not ready and able'to perform on tho day, the.purchaser may elect to consider his contract at an end.